Citation Nr: 0403315	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran 
(Philippine Scout) who had recognized active service from 
March 1946 to February 1949.  He died in January 1999.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The August 2002 rating decision 
also denied legal entitlement to accrued benefits.  The 
appellant did not appeal that determination.  She requested, 
and had, an informal conference with a Decision Review 
Officer in June 2003 (annotated on a VA Form-9).  


FINDINGS OF FACT

1.  The veteran died in January 1999 at the age of 74; 
chronic obstructive pulmonary disease (COPD) and ischemic 
heart disease were certified as the immediate and underlying 
causes, respectively, of his death.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  COPD and ischemic heart disease were not manifested in 
service; ischemic heart disease was not manifested to a 
compensable degree within one year of the veteran's service 
separation; and neither disorder is shown to have been 
related to service, or any event therein.

4.  The veteran's death was not caused by a service-connected 
disability, and service connected disability did not 
materially contribute to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  An 
April 2001 letter outlined the notification requirements of 
the VCAA.  The appellant was notified why her claim was 
denied by rating decision of August 2002, as well as by a 
statement of the case (SOC) in March 2003.  The SOC and an 
August 2003 supplemental SOC also provided the veteran 
further notice of pertinent VCAA regulations.  While the 
April 2001 letter asked her to preferably submit evidence 
within 60 days, it went on to inform her that evidence 
submitted within a year would be considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, __(Dec. 16, 2003)(to be codified at 38 U.S.C. 
§ __), the Board may proceed with appellate review.

Regarding the "duty to assist," the Board observes that 
service medical records are not available.  It appears that 
they were destroyed by the July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis.  See VA Form 
21-3101, dated in February 1998.  VA has attempted, albeit 
unsuccessfully, to obtain service medical records.  In June 
2001 the appellant submitted a NA Form 13055 authorizing 
release of medical data.  In August 2002 NPRC informed VA 
that it was unable to reconstruct the requested data.  The RO 
also sought to obtain any available medical reports through 
alternative channels,.  See VA Form 21-3101(JF), dated in 
February 2003, and July 2003 letter to GHQ AFP Camp 
Aquinaldo.  Neither attempt was successful.  All pertinent 
evidence available has been obtained.  The appellant has not 
identified any pertinent records which remain outstanding, 
and the record appears complete.  In July 2003, the appellant  
informed VA that she had no additional evidence to submit.  
All of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA, are met.  The appellant 
is not prejudiced by the Board proceeding with appellate 
review at this point (see Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)), and no useful purpose would be 
served by any further (repetitious) notice.

Factual Background

The appellant contends that the veteran's death was caused by 
ischemic heart disease which resulted from beriberi he had in 
service.  See March 2001 letter submitted by appellant.  See 
also VA Form 9, dated in May 2003.  

During his lifetime the veteran had not established service 
connection for any disability.  

There is no competent evidence showing that COPD or ischemic 
heart disease was manifested in service or that heart disease 
was manifested in the veteran's first postservice year.  He 
was not a prisoner of war (POW).  

A December 1997 private X-ray report shows a diagnosis of far 
advanced "PTB" (pulmonary tuberculosis).  
A Certificate of Death, dated in January 1999, shows that the 
immediate cause of the veteran's death was chronic 
obstructive pulmonary disease (COPD) and that the underlying 
cause of death was ischemic heart disease.  

A July 2001 letter from a private physician shows that he 
last treated the veteran in June 1998 for bronchitis.  He 
added that the death certificate was signed in January 1999 
[by him] but that he had not attended the veteran.  There is 
no medical evidence that relates the veteran's COPD or 
ischemic heart disease to service.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The law provides that 
service connection will be granted for a disease or 
disability if it is shown that the veteran suffered from such 
disease or disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, certain chronic disabilities, such as 
cardiovascular (here ischemic heart) disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Active tuberculosis is presumed to be service-connected if 
manifest to a degree of 10 percent or more within three years 
of service.  38 C.F.R. § 3.307.

Analysis

The certified causes of the veteran's death were COPD and 
ischemic heart disease.  There is no competent evidence that 
either disorder was manifested in service, so as to 
established service connection based on onset or aggravation 
in service.  Although cardiovascular disease is a chronic 
disorder for which service connection may be established on a 
presumptive basis, here cardiovascular disease was not 
manifested within one year from the date of the veteran's 
separation from service, so as to trigger application of the 
presumptive provisions for chronic disorders.  No doctor has 
opined that either of the veteran's two causes of death (COPD 
or ischemic heart disease) was related to the veteran's 
service.  Postservice medical records, dated also 50 years 
after service, provide no basis for establishing a causal 
link between the death-causing diseases and service.  
Finally, the veteran was not a POW, and the presumptions 
regarding beriberi (ischemic) heart disease do not apply.

The appellant's argument that the veteran's ischemic heart 
disease, the underlying cause of his death, was due to 
beriberi he had in service is not supported by any competent 
evidence, and is sheer speculation on her part.  As a 
layperson, she lacks the requisite expertise for her opinion 
in this matter to be competent evidence.  As the veteran had 
not established service connection for any disability, there 
is no basis for finding that service connected disability 
materially contributed to cause or hasten his death.  Without 
any competent evidence that disability which was incurred or 
aggravated in service either caused or contributed to cause 
the veteran's death, service connection for the cause of his 
death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



